Citation Nr: 0506479	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 Department of Veterans 
Affairs (VA) rating decision by the regional office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for bilateral hearing loss.  

In December 2004, a video conference hearing was held before 
the undersigned Acting Veterans Law Judge.  The veteran 
submitted additional evidence after that hearing and waived 
RO consideration of the evidence, so the Board can proceed to 
decide this claim.


FINDING OF FACT

The veteran currently has hearing loss, which is as likely as 
not related to his military service.


CONCLUSION OF LAW

The veteran incurred bilateral hearing loss as a result of 
his military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Direct service connection can be established by showing that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The service medical records do not show any complaints 
concerning the veteran's hearing.  Hearing tests were normal 
upon separation.  VA outpatient treatment records show 
complaints and diagnosis of hearing loss beginning in 1999.

The veteran now has a bilateral hearing loss disability 
according to VA standards, as shown by the VA records and 
2002 VA examination.  That is, the auditory threshold in at 
least one of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; and he also has auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater.

The veteran has reported a history of noise exposure during 
service to his VA treating physicians.  All service 
connection claims must be considered on the basis of the 
places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a).  The veteran's reported 
history of exposure to acoustic trauma is entirely consistent 
with the place and circumstances of the veteran's service.  
The veteran served aboard a submarine and has submitted 
evidence concerning noise levels on submarines in general.  
Common sense dictates that serving on submarines for more 
than three years would expose the veteran to noise.  It must 
also be noted that the veteran first reported a history of 
military noise exposure in 1999, two years before he filed 
his claim for VA compensation.  This lends additional 
credibility to his current testimony.  Therefore, it is very 
clear that he was exposed to noise during service, even if he 
did not have documented hearing loss upon separation.

There is no evidence of noise exposure after service.  When 
seeking treatment in 1999, the veteran reported "minimal" 
post-service noise exposure.  There is no evidence to the 
contrary.  

The veteran has submitted a statement from a hearing aid 
consultant that his hearing loss is likely due at least 
partially to his service aboard a submarine.  There is no 
medical opinion to the contrary.  The VA examiner in May 2002 
declined to render an opinion as to the etiology of the 
hearing loss, stating this was difficult to do without 
resorting to conjuncture.  Although that may be her opinion, 
clearly another individual trained in diagnosing hearing 
disorders felt differently and provided an opinion.

The Board recognizes that the evidence in this case is not 
clear.  The 2002 VA examiner suggested there are possibly 
"other conditions" that may have affected the veteran's 
hearing.  The examiner did not identify the other conditions, 
nor are any discussed in the audiological history portion of 
the report.  Regardless, the examiner did not definitively 
state that the veteran's hearing loss is in any way due to 
other diseases or injuries, and there is no other medical 
opinion indicating such.

Although it is true that the favorable opinion in this case 
indicates that the veteran's hearing loss is "partially" 
due to prior noise exposure in the military, there is no 
medical opinion indicating what other condition(s) are also 
"partially" responsible for the veteran's hearing loss.  It 
must be kept in mind that the alleged noise exposure is 
entirely consistent with the veteran's service.  The veteran 
is entitled to have the benefit of the doubt resolved in his 
favor.  See 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
that the veteran has bilateral hearing loss as a result of 
his military service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




	                        
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


